DETAILED ACTION
Summary
Claims 1-3, and 5-17 are pending in the application. Claims 1-3, and 5-17 are rejected under 35 USC 112(a). Claims 1-3, and 5-17 are rejected under 35 USC 112(b). Claims 1-3, and 5-17 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 7 objected to because of the following informalities:
Claim 7 recites “the occipital portion case” in line 2. It should recite “an occipital portion case”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the slide band configured to engage the frontal lobe in the second operation mode”. This is not reasonably supported by the originally filed disclosure. The “frontal lobe” is a portion of the brain. Nowhere in the drawings or specification is it contemplated the slide band would engage (i.e. in contact with) a frontal lobe. Therefore, this limitation is considered new matter.
All claims dependent from the above claims rejected under 35 USC 112(a) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the slide band configured to engage the frontal lobe in the second operation mode”. It is not clear if engaging the frontal lobe means the slide band physically engaging the frontal lobe, or just engaging a portion of the skull above the frontal lobe. Clarification is required. For the purposes of examination, the latter definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S PGPub 2017/0296295 A1) in view of Alleman et al. (U.S PGPub 2012/0083717 A1).
Regarding Claim 1, Wagner teaches a medical headgear (Abstract) comprising: 
an ultrasound transducer (Fig. 1, 114) [0031]; and 
a headgear (Fig. 1, 100) by which the ultrasound transducer (Fig. 1, 114) is supported [0031], 
wherein the headgear comprises a rear portion case (Fig. 3) comprising a slide guide configured to support an occipital (Fig. 3, portion between 119, and 110 surrounding 107) [0041]+[0049] and 
a support pad configured to support a crown (Fig. 1, portion around 109) [0049]; and 
a front portion case (Fig. 1) connected to the rear portion case (Fig. 3) to be slidably movable in one direction [0049] (the system adjusts (slides) through 109) and 
the front portion case comprises two temporal support pads configured to support both temporal portions (Fig. 4, portion above ear and Fig. 3, portion above ear around 108) [0043], a front portion band (Fig. 4, portion that 101 is pointing too extends from ear to ear) [0028], and a slide band extending in one direction between the support pad and the front portion band (Fig. 3, band between 108 and top of head) (Fig. 10, 122) [0049]
wherein in a first operation mode in which an operation is performed on a frontal lobe [0052] (imaging at vertex), the slide band slides in a first direction toward the support pad such that the slide band is configure to be spaced apart from the frontal lobe (slide band 122 into 109 and lock it, this causes the slide band to be spaced apart from the frontal lobe as it is in the lock) [0052], and in a second operation mode in which an operation is performed on a temporal lobe [0052], the slide band slides so as to be spaced apart from the support pad in a second direction opposite to the first direction, the slide band configured to engage the frontal lobe in the second operation mode (Band can slide down from vertex to cause the ultrasound transducer to be above the temporal lobe, the band is over the motor cortex, which is a part of the frontal lobe) [0052].
Wagner is silent regarding the ultrasound transducer being configured to generate a low intensity ultrasound.
Alleman teaches an apparatus for applying transcranial acoustic energy (Abstract). This system applies low-intensity ultrasound to the brain [0091]+[0133].
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the system of Wagner to have ultrasound transducer generate ultrasound, as taught by Alleman, because this decreases the power draw while increasing the effectiveness of the applied ultrasound, as recognized by Alleman [0098].
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Wagner further teaches wherein the front portion band extends in one direction and having the two temporal support pads disposed at both ends, respectively (Fig. 4, portion that 101 is pointing too extends from ear to ear) [0028].
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Wagner further teaches wherein one end of the slide band is fixed to the front portion band (Fig. 3, band between 108 and crown is fixed to front portion band at 108) [0049] and another end is slidably supported on an occipital portion case (Fig. 1, The band 122 is slidably supported in 109, which is considered a part of an occipital portion case) [0049].
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Wagner further teaches comprising a slide lock (Fig. 1, 109) configured to fix a position of the slide band according to the first and second operation modes [0049].
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Wagner further teaches the ultrasound transducer comprises an ultrasound generating device [0031]+[0040] (probe produces ultrasound so it must comprise an ultrasound generating device) wherein an applicator (Fig. 1, 103) configured to fix the ultrasound generating device to a scalp of an object [0029]+[0058].
Wagner is silent regarding an ultrasound generating device configured to generate the low intensity ultrasound.
Alleman teaches an apparatus for applying transcranial acoustic energy (Abstract). This system applies low-intensity ultrasound to the brain [0091]+[0133].
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the system of Wagner to have ultrasound transducer generate ultrasound, as taught by Alleman, because this decreases the power draw while increasing the effectiveness of the applied ultrasound, as recognized by Alleman [0098].
Regarding Claim 17, Wagner teaches a transcranial ultrasound transmission device [0040] comprising: the medical headgear of claim 1 (See combination of Wagner and Alleman as disclosed in claim 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 2 above, and further in view of Unger et al. (U.S PGPub 2007/0167765 A1).
Regarding Claim 6, the combination of reference teaches the invention substantially as claimed. The combination fail to explicitly teach wherein the front portion band is provided with an elastic member deformable along a head circumference of an object.
Unger teaches a method imaging with an ultrasonic transducer (Abstract). This system mounts the transducer to the head using a front band portion with an elastic member (Fig. 11A, 1110+1115) deformable along a head circumference of an object [0148].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the mater of the front band portion of the combination with an elastic member which is deformable, as taught by Unger, as the substitution for one known band material for an ultrasonic head mount with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the front band being made out of an elastic material are reasonably predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claims 1, respectively, above, and further in view of Hynynen (U.S PGPub 2018/0177491 A1) and Park (U.S PGPub 2017/0065835 A1).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination of references fails to explicitly teach comprising a first marker supported by the occipital portion case and configured to sense a position of the headgear.
Hynynen teaches a headgear for ultrasonic irradiation of the head (Abstract). This headgear contains a first marker (Fig. 3, 160) supported by the occipital portion case (Fig. 1, 100) and containing at least one infrared reflector configured to sense a position of the headgear [0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have a first marker supported by the occipital portion case to sense a position of the headgear, as taught by Hynynen, as this allows the system to correct registration between the patient and the transducer, as recognized by Hynynen [0090], thereby increasing the accuracy of the transducer tracking.
The combination is silent regarding the marker comprising at least one infrared reflector.
Park teaches a transcranial ultrasound system (Abstract). This system uses infrared reflectors as markers for the tracking system [0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the markers of Hynynen with infrared reflecting markers, as taught by Park, as the substitution for one known marker type with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using infrared markers are reasonably predictable.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 1 above, and further in view of Imajo et al. (U.S PGPub 2018/0132746 A1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a first lower face support unit extending in one direction and having both ends supported on both ends of the rear portion case respectively to support a lower face of an object.
Imajo teaches headwear for analyzing the brain (Abstract). This headwear contains a lower face support unit extending in one direction (Fig. 1, 61) and has both ends support on both ends of the rear portion case respectively (Fig. 1, 216 and 316) to support a lower face of the object [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a lower face support member, as taught by Imajo, as that increased the stability of the headwear by more firmly attaching it to the patient, as recognized by Imajo [0066].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. further comprising a lower face support unit extending in one direction and having both ends supported on both ends of the front portion band respectively to support a lower face of an object.
Imajo teaches headwear for analyzing the brain (Abstract). This headwear contains a lower face support unit extending in one direction (Fig. 1, 61) and has both ends support on both ends of the front portion band respectively (Fig. 1, front band 51 and 52 are connected to the chin strap at 216 and 316) to support a lower face of the object [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a lower face support member, as taught by Imajo, as that increased the stability of the headwear by more firmly attaching it to the patient, as recognized by Imajo [0066].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 10 above, and further in view of Lee et al. (U.S PGPub 2017/0333724 A1) and Park.
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a marker supported by the ultrasound transducer and configured to sense a focal direction of the ultrasound generating device.
Lee teaches an ultrasound irradiation system for a patient’s head (Abstract). This system contains a second marker (Fig. 8, 510)  supported by an ultrasound transducer [0091], and comprising infrared reflectors and configured to senses a focal direction of the ultrasound generating device [0089]+[0092].
The combination is silent regarding the marker comprising one or more infrared reflectors.
Park teaches a transcranial ultrasound system (Abstract). This system uses infrared reflectors as markers for the tracking system [0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the markers of Lee with infrared reflecting markers, as taught by Park, as the substitution for one known marker type with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using infrared markers are reasonably predictable.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 1 above, and further in view of Martin (DE 202015002204 U1).
Regarding Claims 12-13, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a link structure disposed between the headgear and the ultrasound transducer to connect the headgear to the ultrasound transducer, wherein the connecting device comprises a plurality of connecting bars.
Martin teaches a head mount for ultrasound probes [0001]. This system couples a probe to the head using a connecting device which is an articulated arm, which is made of 3 connecting bars (Fig. 2B, 3) [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the connecting device contain a plurality of link structures, as taught by Martin, as the this provides for a more stable coupling structure that simplifies using the ultrasound on harder to reach areas, as recognized by Martin [0009].
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. The combination of Wagner and Alleman fails to explicitly teach wherein the link structure comprises a first connecting bar and a second connecting bar disposed between the headgear and the ultrasound transducer, a first joint configured to connect the headgear to the first connecting bar, a second joint configured to connect the first connecting bar to the second connecting bar, and a third joint configured to connect the second joint to the ultrasound transducer.
Martin teaches wherein the connecting device comprises a first connecting bar and a second connecting bar disposed between the headgear and the ultrasound transducer, a first joint configured to connect the headgear to the first connecting bar, a second joint configured to connect the first connecting bar to the second connecting bar, and a third joint configured to connect the second joint to the ultrasound transducer (See annotated figure below).



    PNG
    media_image1.png
    494
    810
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the connecting device contain a plurality of link structures, as taught by Martin, as the this provides for a more stable coupling structure that simplifies using the ultrasound on harder to reach areas, as recognized by Martin [0009].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The combination of Wagner and Alleman fails to explicitly teach further comprising a link restraining device disposed in the second joint to restrain the first joint to the third joint.
Martin further teaches a link restraining device disposed in the second joint to restrain the first joint to the third joint (Fig. 2B, 3) [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the connecting device contain a plurality of link structures, as taught by Martin, as the this provides for a more stable coupling structure that simplifies using the ultrasound on harder to reach areas, as recognized by Martin [0009].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 1 above, and further in view of Johnson et al. (U.S Patent 5,954,642).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Wagner further teaches wherein the slide guide extends in a circumferential direction of an occipital region (Fig. 3, band around 110 clearly extends in a circumferential direction).
While Wagner teaches adjusting the size of the slide guide using 110, Wagner is silent regarding an adjustable dial extending or contracting the slide guide.
Johnson teaches an electrical headset (Abstract). This system contains an dial (Fig. 3, 83) in the occipital region in order to extend or contract the band around the head (Col 6, lines 54-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the locking system of Wagner to include an occipital portion regulating unit, as taught by Johnson, as the substitution for one known units for expanding or contraction the portion with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an occipital portion regulating unit are reasonably predictable.

Response to Arguments
Applicant’s arguments, see page 9, filed 9/7/2022, with respect to the rejection under 35 USC 112(b) pertaining to “low intensity” have been fully considered and are persuasive.  The indefiniteness rejection of claim 1 has been withdrawn. One of ordinary skill would recognize what is considered “low intensity” ultrasound in light of the specification.
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the band 122 does not engage the front lobe in the second operating mode. The Examiner disagrees. The band would be located along the motor cortex (See [0052]) when the ultrasound probe moves to irradiate the temporal lobe. Therefore, as detailed above, the band would be considered “engaged” with the frontal lobe (as the motor cortex is a part of the frontal lobe). Therefore, the rejection of claim 1 under 35 USC 103 is maintained. For similar reasons, dependent claims 2-3, 5-17 also remain rejected under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793